Citation Nr: 9930168	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  94-34 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
including as due to exposure to Agent Orange.

2.  Entitlement to service connection for a skin disorder, 
including as due to exposure to Agent Orange.

3.  Entitlement to service connection for a sleep disorder, 
including as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1993 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in October 1993, a statement of the case was issued 
in November 1993, and a substantive appeal was received in 
December 1993.  In March 1994, the veteran testified at a 
personal hearing at the RO.

The Board remanded the veteran's claims to the RO in May 1998 
for a hearing before a member of the Board sitting at the RO.  
In a written communication dated in June 1998, the veteran 
withdrew his hearing request.  The veteran's claims file was 
accordingly returned to the Board for adjudication of the 
three issues on appeal.

The Board again remanded the veteran's claims to the RO in 
November 1998 for consideration of newly submitted evidence 
not first considered by the RO, and for which no waiver of RO 
consideration had been submitted, and for the issuance of a 
supplemental statement of the case (SSOC).  An SSOC was 
issued in December 1998, again denying service connection for 
the appealed issues.  The veteran was notified that he had 60 
days to respond, and that, if no response was received during 
that period, his case would be forwarded to the Board for 
adjudication.  No response was received from the veteran 
within that period; the veteran's representative submitted a 
VA Form 646 dated in April 1999, and the case was returned to 
the Board.


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a seizure 
disorder and the veteran's period of active military service. 

2.  There is no medical evidence of a nexus between a skin 
disorder and the veteran's period of active military service.

3.  There is no medical evidence of a nexus between a sleep 
disorder and the veteran's period of active military service.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
a seizure disorder, for a skin disorder, and for a sleep 
disorder are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has alternately contended that he has a sleep 
disorder, a seizure disorder, and a skin condition, that were 
caused either by exposure to Agent Orange or by exposure to 
chemicals in processing and developing film in his military 
occupation specialty as a photography lab technician.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110,; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  For 
purposes of this case, it should be noted that VA regulations 
provide for presumptive service connection for various 
disorders when such disorders are manifest after service 
within certain time periods.  See generally 38 C.F.R. 
§§ 3.307, 3.309.  However, even if not manifested during a 
particular presumptive period, service connection may 
nevertheless be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet.App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet.App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet.App. 19, 21 (1993).  The 
Board emphasizes, however, that the doctrine of reasonable 
doubt does not ease the veteran's initial burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Looking to the record, the claims file includes medical 
diagnoses of a seizure disorder and various skin disorders.  
Accordingly, the Caluza requirement of medical diagnoses of 
current disability for these disorders has been met.  
Further, although it is not entirely clear whether a formal 
diagnosis of a sleep disorder has been rendered, the veteran 
has reported sleep problems (mainly in connection with a 
separate claim based on post-traumatic stress disorder which 
is not currently before the Board) and in recognition of the 
possibility of overlapping symptoms with the seizure disorder 
issue, the Board proceeds on the assumption that there is 
sufficient evidence of a medical diagnosis of a current sleep 
disorder as well.  Further, the Board accepts the veteran's 
assertions regarding his duties during military service as 
true, and the record in fact documents service in Vietnam and 
his duties in the field of photography and developing during 
his military service.  The second Caluza requirement for 
well-groundedness has therefore also been met.  However, 
after reviewing the totality of the evidence, the Board is 
unable to find any medical evidence of a link or nexus 
between the veteran's military service and a seizure 
disorder, skin disorder, or sleep disorder.  

To begin with, service medical records do not document any of 
the disorders at issue.  Significantly, on discharge 
examination in December 1970, the veteran's skin and 
neurological system were clinically evaluated as normal.  

A review of post-service medical records suggests that the 
veteran's problems were first medically documented beginning 
in the early 1980's.  Under the circumstances, there does not 
appear to be any continuity of symptomatology to relate the 
current conditions to service as they were not manifested 
during service or for many years thereafter.  With regard to 
the seizure disorder, the evidence clearly shows that it was 
first manifested in about 1980, approximately ten years after 
service.  Accordingly, the one-year presumptive provisions of 
38 C.F.R. §§ 3.307, 3.309(a) for epilepsies cannot be used to 
provide the necessary nexus to service.  Assuming the sleep 
disorder to be considered an organic disease of the nervous 
system, the one year presumptive provisions of 38 C.F.R. 
§§ 3.307, 3.309(a) also cannot be used to link any sleep 
disorder to service.  

The veteran's underlying assertion is that the disorders at 
issue are somehow related to his military service, including 
exposure to herbicide agents and/or other chemical agents.  
For purposes of this appeal, the Board also notes that under 
the provisions of 38 U.S.C.A. § 1116(a) and 38 C.F.R. § 3.307 
(a)(6) certain diseases are presumed to have been incurred in 
service when those diseases become manifest to a degree of 
disability of 10 percent or more [see 38 C.F.R. 
§ 3.307(a)(6), below], where the veteran was exposed to an 
herbicide agent.  Further, these sections provide that a 
veteran with service in Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed to an herbicide agent if that 
veteran has a disease that is listed in those sections, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The veteran's service records show, and 
the Board concedes, that the veteran served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  However, for the presumption of 
exposure to herbicides in Vietnam to attach, there must be a 
showing that the veteran has been diagnosed with a disease 
referenced in either 38 U.S.C.A. § 1116(a)(2) or 38 C.F.R. 
§ 3.309(e).  See McCartt v. West, 12 Vet. App. 164, 168-69 
(1999).

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), 
certain diseases may be presumed to have resulted from 
exposure to certain herbicides agents such as Agent Orange.  
Significantly, however, there is no medical evidence of 
record showing that the veteran has any disorders which may 
be presumed to have resulted from such exposure.  The 
diseases associated with exposure to certain herbicide agents 
include chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, multiple myeloma, Non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea), and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The diseases listed shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, and respiratory cancers within 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  See 38 C.F.R. 
§ 3.307(a)(6).  The Secretary of VA has determined that a 
presumption of service connection based upon exposure to 
herbicides used in the Republic of Vietnam during the is not 
warranted for any condition for which he has not specifically 
determined a presumption is warranted.  See Notice, 59 Fed. 
Reg. 341 (1994).

Most importantly, however, the Secretary has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, is 
not warranted for motor/coordination dysfunction, chronic 
peripheral nervous system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), or skin cancer.  See 61 Fed. Reg., No. 154, 41442-
41449 (1996).

The Board notes that, during the veteran's May 1997 VA 
examination the veteran reported complaints of peripheral 
neuropathy for the previous seven years as to certain areas 
of his body, and for one year involving his face and chin.  
While a qualified diagnosis of peripheral neuropathy was 
rendered at that time, the veteran's reported history 
indicates this was not transient peripheral neuropathy that 
appeared within weeks or months of exposure to an herbicide 
agent and resolved within two years of the date of onset, as 
required by 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. 
§ 3.309(e).  As chronic peripheral neuropathy and 
motor/coordination dysfunction are specifically excluded from 
the diseases approved for service connection under 
38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), and as a 
sleep disorder, a seizure disorder, and the various skin 
disorder which have been diagnosed in this case (such as 
fungal dermatitis, tinea pedia, hyphae, tinea, chronic 
dermatophytosis manum, pedis, cruris, intertrigo, hand 
eczema, and psoriasis) are not diseases approved for service 
connection under the statute and regulation, the veteran's 
claims for presumptive service connection for these 
conditions, secondary to exposure to Agent Orange, are not 
well grounded.  Without the benefit of presumptive service 
connection, the veteran is obligated to submit an otherwise 
well-grounded claim.  See Darby v. Brown, 10 Vet. App. 243, 
246 (1997).

Private and VA medical evidence from 1983 through July 1998 
has been reviewed.  While the disorders noted above have been 
variously diagnosed, there is no opinion contained in these 
reports which relates any of these disorders with the 
veteran's active duty military service, or any incident of 
that service, including exposure to Agent Orange or to 
photographic chemicals.  The veteran has attributed his sleep 
disorder with nightmares as due to post-traumatic stress 
disorder (which issue is not in appellate status); has 
testified, during his March 1994 hearing, that the first 
symptoms of his seizure disorder began eight years after his 
discharge from active duty service, and that he did not seek 
treatment for his skin disorder until the 1980's.

A January 1994 statement from D. E. Harris, M.D., who 
indicated he had been treating the veteran for recurrent 
syncopal episodes that were most suggestive of possible 
atonic seizures, indicated that no clear abnormalities had 
been found.  As to a relationship between this neurologic 
disorder and exposure to Agent Orange or other chemicals, the 
physician stated that, "[c]ertainly, exposure to toxic 
chemicals and agents can result in neurologic problems as 
well as other systemic problems at times.  While it can never 
be proved in any individual case that exposure to a toxin is 
responsible for the onset of a neurologic problem versus an 
idiopathic etiology, still it is a possibility that [the 
veteran's] exposure to Agent Orange as well as some other 
chemical exposures he reports may have resulted in or 
contributed to the onset of his neurologic problems."  
(emphasis added).  Service connection may not be predicated 
on a resort to speculation or remote possibility.  See 
38 C.F.R. § 3.102; see also Perman v. Brown, 5 Vet. App. 237, 
241 (1993); Dixon v. Derwinski, 3 Vet. App. 261, 262-63 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Thus, the physician's statement is speculative, and cannot 
form the basis for a well grounded claim.  

Also, the veteran's own statements expressing his belief that 
his disabilities are related to either Agent Orange or 
photographic chemical exposure are not probative.  As a 
layman, the veteran is not qualified to proffer an opinion as 
to the etiology of his disabilities; such testimony would 
only be probative if it were proffered by a witness qualified 
as an expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) [quoting Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Where, as here, the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible is required in order for the claim to be well 
grounded.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

The Board notes that the veteran has also submitted selected 
excepts concerning photography chemicals from publications to 
aid his claim.  With regard to whether a medical article or 
treatise evidence satisfies the nexus element for a well-
grounded claim, the Court has held that such evidence, 
standing alone, is sufficient to well ground a claim if it 
discusses generic relationships with a degree of certainty 
such that, under the facts of the specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion.  See Wallin 
v. West, 11 Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. 
App. 314, 317 (1998).  That is, it is necessary to provide 
medical evidence that is specific with regard to the causal 
link between a veteran's disabilities and exposure to a 
causal agent.  Id.  In the present case the veteran's own 
statements, taken together with published medical 
authorities, are too general and inconclusive, and do not 
provide the requisite medical evidence demonstrating a causal 
relationship between the claimed disabilities and exposure to 
Agent Orange or photographic chemicals.  See Wallin, Sacks, 
supra; see also Libertine v. Brown, 9 Vet. App. 521, 523 
(1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

With respect to the contention that the veteran's acceptance 
into and payment from the Agent Orange Payment Program 
compels the Board to award service connection for the claimed 
disabilities, the Court has previously addressed and rejected 
this argument in Winsett v. West, 11 Vet. App. 420 (1998) and 
Brock v. Brown, 10 Vet. App. 155 (1997).  In those cases it 
was noted that the standards required for receipt of 
compensation under that program are very different from those 
required to establish service connection under Title 38 of 
the United States Code, and do not indicate that the receipt 
of benefits thereunder is premised upon a present disability 
connected to exposure to Agent Orange during military 
service.

As noted above, a well grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak, supra.  
Consequently, as a well grounded claim for direct service 
connection requires medical evidence of a nexus between an 
inservice injury or disease and the current disability in 
order to be plausible, as noted above, and no such evidence 
has been submitted, the veteran's claims for service 
connection for a sleep disorder, a seizure disorder, and a 
skin condition must be denied as not well grounded.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's service connection claims on the merits, 
while the Board has concluded that the claims are not well 
grounded.  However, the Court has held that "when an RO does 
not specifically address the question whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well grounded analysis."  See Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make the veteran's 
service connection claims "plausible."  See generally 
McKnight v. Gober, 131 F.3rd 1483, 1484-85 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).

With regard to the assertions that the Board should provide 
the veteran the benefit of reasonable doubt, and that the 
duty to assist applies, in regard to these claims, the Board 
notes that these contentions have been addressed by the 
United States Court of Appeals for the Federal Circuit in the 
case of Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  That 
decision held that only a person who has submitted a well 
grounded claim is entitled to the duty to assist provisions 
of 38 U.S.C.A. § 5107(a) and the reasonable doubt provisions 
of 38 C.F.R. § 5107(b).  See Epps, at 1467-68.  


ORDER

The appeal is denied as to all issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

